This opinion is subject to administrative correction before final disposition.




                                  Before
                     HOUTZ, DEERWESTER, and MYERS
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                       Jordy J. DELAFUENTE
                     Sergeant (E-5), U.S. Marine Corps
                                 Appellant

                                No. 202100080

                           _________________________

                          Decided: 12 September 2022


     Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                 Roger E. Mattioli (arraignment and motions)
                      Michael D. Zimmerman (motions)
                           Angela J. Tang (trial)

 Sentence adjudged 10 December 2020 by a general court-martial con-
 vened at Marine Corps Base Quantico, Virginia, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: reduction to
 E-1, confinement for 48 months, 1 forfeiture of all pay and allowances,
 and a dishonorable discharge.




 1   Appellant was credited with 275 days of pre-trial confinement.
               United States v. Delafuente, NMCCA No. 202100080
                               Opinion of the Court

                                  For Appellant:
                          Major Mary Claire Finnen, USMC

                                 For Appellee:
                    Lieutenant Megan E. Martino, JAGC, USN
              Lieutenant Commander Jeffrey S. Marden, JAGC, USN

                             _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                             _________________________

PER CURIAM:
   Appellant was convicted, contrary to his plea, of one specification of sexual
assault upon Lance Corporal (E-3) Charlie 2 in violation of Article 120, Uniform
Code of Military Justice [UCMJ]. 3 Appellant asserts two assignments of error
[AOEs]: (1) the evidence does not prove beyond a reasonable doubt that Appel-
lant penetrated Lance Corporal Charlie’s vulva with his penis without her con-
sent; and (2) in light of the evidence of Lance Corporal Charlie’s relationship
with a witness at trial, there was reasonable doubt that Appellant penetrated
Lance Corporal Charlie’s vulva with his penis without her consent. 4 We find
no prejudicial error and affirm.

                                 I. BACKGROUND

   Appellant, Lance Corporal Charlie’s supervisor, hosted a party at his
house, inviting Lance Corporal Charlie and a few others. At the party, alcohol
was consumed and most guests played board and card games. Although ac-
counts vary regarding how much alcohol Lance Corporal Charlie consumed,
she had some amount of alcoholic seltzer, one shot of fireball whisky, and some


   2 All names in this opinion, other than those of Appellant, the judges, and counsel,
are pseudonyms.
   3   10 U.S.C. § 920.
   4 This issue is raised pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A.
1982). We have reviewed this assignment of error and find it to be without merit.
United States v. Matias, 25 M.J. 356, 363 (C.M.A. 1987).




                                          2
                United States v. Delafuente, NMCCA No. 202100080
                                Opinion of the Court

amount of beer. Witnesses testified that she was clearly intoxicated. As evi-
dence, witnesses found Lance Corporal Charlie asleep, slumped on the toilet
with her pants around her knees, arms dangling by her sides, too intoxicated
to drive home. The decision was made to put her to bed on an air mattress in
Appellant’s home, which was set up in an alcove on the second floor. Appel-
lant’s pregnant wife escorted Lance Corporal Charlie to the alcove, and Lance
Corporal Charlie’s next memory was of lying on her side on an air mattress,
with her body moving from Appellant’s penis “entering and exiting” 5 her
vagina from behind. Lance Corporal Charlie told Appellant “no” and “stop” sev-
eral times, and he responded by telling her she was “fine.” 6 Lance Corporal
Charlie testified that Appellant stopped after hearing someone on the stairs.
“He actually shoved me a little, like, off, of his penis.” 7 He adjusted his belt and
quickly went downstairs, at which point Lance Corporal Charlie heard Mrs.
Delafuente ask Appellant, “[W]hat did you do to her?” 8 Appellant responded,
“Nothing.” 9
    Lance Corporal Charlie collected her belongings, left the home, and called
Corporal Mike as she drove off base. Corporal Mike testified that when they
met up after the phone call, she was very distraught and had tear streaks on
both cheeks. They met at a hospital close to the base, but were told they would
need to go to a different hospital to receive a sexual assault forensic examina-
tion [SAFE]. Corporal Mike drove Lance Corporal Charlie to another hospital,
where she received a SAFE. While undergoing the SAFE, Lance Corporal
Charlie was nauseous, vomited, and was administered an IV and anti-nausea
medication.
   The SAFE nurse, Ms. Camp, documented Lance Corporal Charlie’s injuries
and collected DNA, noting fresh lacerations that were the result of “blunt
trauma.” 10 The collected DNA was tested, and Appellant’s DNA, and that of




   5   R. at 708.
   6   R. at 709.
   7   R. at 711.
   8   R. at 712.
   9   R. at 712-713.
   10   R. at 420-421, 440-441; Pros. Ex. 4 at 12.




                                             3
                United States v. Delafuente, NMCCA No. 202100080
                                Opinion of the Court

his paternal male relatives, could not be excluded from the DNA profile de-
tected from Lance Corporal Charlie’s thigh and external genitalia. 11 The prob-
ability of randomly selecting a male individual with the DNA profile from the
sample found on Lance Corporal Charlie’s thigh and external genitalia from
the U.S. population was 1 in 1,154 individuals.

                                   II. DISCUSSION

A. Factual Sufficiency
    Appellant argues before us that the evidence is insufficient to support a
conviction for sexual assault. We review factual sufficiency de novo. 12 In deter-
mining factual sufficiency, we must be convinced of an appellant’s guilt beyond
a reasonable doubt after weighing the evidence in the record of trial and mak-
ing allowances for not having observed the witnesses. 13 We do not presume
either innocence or guilt, and instead take “a fresh, impartial look at the evi-
dence” to independently determine whether each element has been satisfied
with proof beyond a reasonable doubt. 14 Proof beyond a “[r]easonable doubt,
however, does not mean the evidence must be free from conflict.” 15
    To be found guilty of sexual assault, Appellant must have committed a sex-
ual act upon Lance Corporal Charlie without her consent. A sexual act is de-
fined as penetration, however slight, of the penis into the vulva. 16 Lance Cor-
poral Charlie testified that she was awakened in the early hours of the morning
by Appellant penetrating her vulva with his penis. Testimony from Ms. Camp,
the SAFE nurse who performed a physical exam on Lance Corporal Charlie
several hours after the assault testified that there were injuries to Lance Cor-
poral Charlie’s vulva consistent with blunt trauma. Trial counsel’s DNA ex-




   11 The DNA collected from the thigh and external genitalia of Lance Corporal Char-
lie was partial F1 Y-chromosome short tandem repeat DNA.
   12   Article 66(d), UCMJ; United States v. Rosario, 76 M.J. 114, 117 (C.A.A.F. 2017).
   13   United States v. Turner, 25 M.J. 324, 325 (C.M.A. 1987).
   14   United States v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002).
   15   United States v. Rankin, 63 M.J. 552, 557 (N-M. Ct. Crim. App. 2006).
   16   10 U.S.C. § 920(g)(1).




                                            4
               United States v. Delafuente, NMCCA No. 202100080
                               Opinion of the Court

pert, Ms. India, testified that there was DNA found on Lance Corporal Char-
lie’s labia majora or internal upper thigh 17 that was likely consistent with that
of Appellant.
    Appellant’s defense at trial was that Lance Corporal Charlie fabricated the
allegation in order to cover up a consensual sexual relationship she had with
Appellant. Lance Corporal Charlie had a fiancé and child at home, and Appel-
lant argued that had her fiancé and the Marine Corps learned of her relation-
ship with Appellant, she would be in trouble with both. Appellant also argued
that Lance Corporal Charlie was an untruthful person, which he contended
was corroborated by her having been found guilty at non-judicial punishment
for four false official statements. Appellant also argued at trial that the DNA
and SAFE evidence did not support Lance Corporal Charlie’s story. On appeal,
Appellant again argues that Lance Corporal Charlie’s account is contradicted
by, rather than corroborated by, the DNA and SAFE evidence, and that the
alleged interaction, as described, is inherently unlikely and Lance Corporal
Charlie was not a credible witness. We disagree.
   After taking a fresh, impartial look at the evidence, and after weighing the
evidence in the record of trial and making allowances for not having observed
the witnesses, we, too, are convinced of Appellant’s guilt beyond a reasonable
doubt.

                                  III. CONCLUSION

   After careful consideration of the record and briefs of appellate counsel, we
have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights oc-
curred. 18
   The findings and sentence are AFFIRMED.




   17 Consistent with the practice in the Commonwealth of Virginia, the two swabs
taken in this area were rolled along LCpl Charlie’s labia major and the internal upper
thigh, making it impossible to pinpoint exactly where the DNA was located. R. at 431.
   18   Articles 59 & 66, UCMJ.


                                          5
United States v. Delafuente, NMCCA No. 202100080
                Opinion of the Court



              FOR THE COURT:




              MARK K. JAMISON
              Clerk of Court




                       6